Smith, C. J.,
delivered the opinion of the court.
Section 1985, Code of 1906, amended by chapter 215,, Laws of 1912, as construed in Railroad Co. v. Thornhill, 106 Miss. 387, 63 So. 674, deals, not with a substantive right, but only with a rule of evidence (Lumber Co. v. Pierce, 106 Miss. 672, 64 So. 461; Id., 235 U. S. 380, 35 Sup. Ct. 133, 59 L. Ed. 279), and, since the lex fori governs in all matters of procedure, the court below committed no error in charging the. jury in accordance therewith.
We cannot review the exclusion by the court below of certain testimony sought to be elicited by appellant from Dr. Eeynolds on his examination in chief; for the-reason that, while the record discloses the questions, sought to be propounded to the witness, it does not disclose what his answers thereto would have been so'that we may judge of the materiality and relevancy thereof to the issue being’ tried, and, if material, whether appellant was prejudiced by the exclusion thereof. Railroad Co. v. Robinson, 106 Miss. 896, 64 So. 838.
We find no reversible error in the other matters complained of.
Affirmed.